Citation Nr: 1046051	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to November 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the Veteran's claims for 
service connection for bilateral hearing loss, tinnitus and 
bilateral pes planus.  The case was later transferred to the RO 
in Roanoke, Virginia.

The Veteran presented testimony before a decision review officer 
at the RO in April 2008.  A transcript of the hearing is of 
record.

In November 2010, the Veteran indicated cancelled a Board hearing 
scheduled for that month.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See C.F.R. §20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran failed to appear for VA 
examinations scheduled in September 2009.  The VA Medical Center 
where the examinations were scheduled reported that it had 
attempted to call the Veteran and but his phone was disconnected.  
It recommended that his address and phone number be rechecked and 
that the request for hearing be rescheduled.

In a December 2009 supplemental statement of the case the Veteran 
was advised of the finding that he had failed to report for the 
VA examinations.  

In a statement dated in June 2010 and received in July 2010, the 
Veteran asserted that he never received notice of the September 
2009 examinations and that he would like to have the examinations 
rescheduled.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  
Given the Veteran's assertions, and the VAMC's reported 
difficulty in contacting him, he should be afforded an additional 
opportunity for an examination.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

The Board also notes that the appellant has not been provided the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002).  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing the 
notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) as required by Dingess v. 
Nicholson.

2.  Afford the Veteran an examination to 
determine the etiology of his current 
bilateral hearing loss.  The examiner should 
provide an opinion as to whether there is a 
50 percent or better probability that the 
current bilateral hearing loss is 
etiologically related to the Veteran's 
military service.  

The examiner should review the claims folder 
and provide a rationale for all opinions and 
conclusions expressed.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms and that his 
reports must be considered in formulating the 
requested opinions.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note whether there is additional 
evidence that would permit the examiner to 
provide the needed opinion.

3.  Afford the Veteran an examination to 
determine the etiology of his current 
tinnitus.  The examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the current 
tinnitus is etiologically related to the 
Veteran's military service.  

The examiner should review the claims folder 
and provide a rationale for all opinions and 
conclusions expressed.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms and that his 
reports must be considered in formulating the 
requested opinions.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note whether there is additional 
evidence that would permit the examiner to 
provide the needed opinion.

4.  Afford the Veteran a VA examination to 
determine the etiology of any current foot 
disability, including bilateral pes planus.  
The examiner should provide an opinion as to 
whether any current foot disability is, at 
least as likely as not (50 percent 
probability or more), related to a disease or 
injury in service.  

The examiner should also provide an opinion 
as to whether the pre-existing bilateral pes 
planus progressed beyond the natural 
progression of the disease during the course 
of the Veteran's active military service.  

The examiner should review the claims folder 
and provide a rationale for all opinions and 
conclusions expressed.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms and that his 
reports must be considered in formulating the 
requested opinions.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note whether there is additional 
evidence that would permit the examiner to 
provide the needed opinion.

5.  If any benefit sought on appeal is not 
granted, a supplemental statement of the case 
should be issued.  The case should be returned 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


